This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RANDALL MINGHELLI,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,210

 5 DEBBIE MCPHERSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 George P. Eichwald, District Judge

 9 Roybal-Mack Law, P.C.
10 Antonia Roybal-Mack
11 Albuquerque, NM

12 for Appellee

13 Debbie McPherson
14 Stevensville, MD

15 Pro Se Appellant


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.

18   {1}    Summary dismissal for a non-final order was proposed for the reasons stated
1 in the notice of proposed disposition. No memorandum opposing summary

2 dismissal has been filed, and the time for doing so has expired.

3   {2}   The appeal is dismissed for lack a of final order and remanded to the district

4 court for further proceedings.

5   {3}   IT IS SO ORDERED.



6
7                                         TIMOTHY L. GARCIA, Judge

8 WE CONCUR:



 9
10 MICHAEL D. BUSTAMANTE, Judge



11
12 LINDA M. VANZI, Judge




                                             2